Citation Nr: 1530963	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for severe obstructive sleep apnea.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for gastroesophageal reflux disease.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability to include iliotibial band friction syndrome.

4.  Entitlement to service connection for severe obstructive sleep apnea.

5.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

6.  Entitlement to service connection for pulmonary emphysema.

7.  Entitlement to a separate compensable rating for erectile dysfunction as secondary to the service connected lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level.

8.  Entitlement to a rating higher than 10 percent disabling for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level from January 29, 2008 to January 25, 2012.  

9.  Entitlement to a rating higher than 40 percent disabling for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level since January 25, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service from February to June 1976.  He also had service in the Army National Guard from August 2005 to November 2006.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board had developed the claim for entitlement to service connection for PTSD as a new claim based on the Veteran's March 2009 statement.  The Board notes, however, that service connection for a mental disorder claimed as depression, anxiety and loss of memory was denied by the RO in January 2008.  This Board is mindful that it is required to address all psychiatric disabilities reasonably raised by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In this case, however, service connection for a mental disorder had been denied in the past and the Veteran has specifically asserted a new claim for service connection for PTSD.  If the Veteran's wishes to submit a claim to reopen the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD he should submit a claim to the AOJ.  

The Board also notes that the Veteran appeals the denial of service connection for bilateral iliotibial band friction syndrome.  The issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability, however, is also before the Board.  Service connection for a bilateral knee disability would contemplate the same manifestations as service connection for bilateral iliotibial band friction syndrome.  Evaluation of the same manifestations under different diagnoses, or "pyramiding," however, is precluded by 38 C.F.R. § 4.14.  As reflected on the title page the Board has restyled the issue to include any potentially relevant bilateral knee claims raised in the record, which includes bilateral iliotibial band friction syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to a separate compensable rating for erectile dysfunction as secondary to the service connected lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level and entitlement to service connection for severe obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for severe obstructive sleep apnea was last denied in a January 2008 rating decision.  The evidence added to the record with regard to severe obstructive sleep apnea since the January 2008 rating decision is not cumulative or redundant and does relate to an unestablished fact necessary to substantiate the claim.  

2.  Service connection for gastroesophageal reflux disease was last denied in a January 2008 rating decision.  The evidence added to the record with regard to gastroesophageal reflux disease since the January 2008 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

3.  Service connection for a bilateral knee disability was last denied in a January 2008 rating decision.  The evidence added to the record with regard to service connection for a bilateral knee disability since the January 2008 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

4.  A diagnosis of PTSD in accordance with VA regulations is not shown by the record.  

5.  Pulmonary emphysema is not shown by the record. 

6.  From January 29, 2008 to January 25, 2012, lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level was manifested by thoracolumbar flexion greater than 60 degrees, and by a combined range of thoracolumbar motion greater than 120 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

7.  Since January 25, 2012, lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for severe obstructive sleep apnea is final.  New and material evidence to reopen the claim for service connection for severe obstructive sleep apnea has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2014).

2.  The January 2008  rating decision denying service connection for gastroesophageal reflux disease is final.  New and material evidence to reopen the claim for service connection for gastroesophageal reflux disease has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§  3.156 (a), 3.159.

3.  The January 2008  rating decision denying service connection for a bilateral knee disability is final.  New and material evidence to reopen the claim for service connection for a bilateral knee disability has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§  3.156 (a), 3.159.

4.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304(f).

5.  Pulmonary emphysema was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

6.  The criteria for a rating higher than 10 percent for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level from January 29, 2008 to January 25, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

7.  The criteria for a rating higher than 40 percent for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level since January 25, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2008, April 2009 and July 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Application to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for severe obstructive sleep apnea.  After reviewing all of the evidence of record available at the time of the January 2008 rating decision and in light of the evidence received since that decision to include the January 2012 VA examiners opinion that it is at least as likely as not that sleep apnea is related to service, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for severe obstructive sleep apnea.  Accordingly, the claim is reopened.

The Veteran further appeals the denial to reopen the claims for entitlement to service connection for gastroesophageal reflux disease and a bilateral knee disability.  In a January 2008 rating decision, service connection for gastroesophageal reflux disease and a bilateral knee disability was denied.  The RO found that the record failed to show an established nexus or connection between the bilateral knee disability or gastroesophageal reflux disease and military service.  The Veteran did not appeal that decision.  The decision became final. 

At the time of the last final denial, the record contained the Veteran's reported history of stomach problems, reflux and heartburn since almost the beginning of his time of arrival in Iraq.  At that time, however, the September 2007 VA examination revealed no upper gastrointestinal tract abnormality was identified radiographically.  The record also contained complaints and treatment for the knees.  Since the last final denial, the Veteran has submitted statements asserting a knee disability and gastrointestinal problems that are related to service and/or medications taken for his service connected disability.  Treatment records and VA examinations conducted since the last final denial also show continued knee complaints and treatment. 

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for gastroesophageal reflux disease and a bilateral knee disability has not been submitted.  The Veteran's claims for service connection were previously denied on the basis that the evidence did not show a nexus between service and the disabilities.  Although the Veteran has re-submitted evidence asserting gastrointestinal problems and showing that he has a knee disability, this had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that his disorders are related to service.  Rather, the January 2012 VA examiner opined that the current knee conditions were less likely as not related to and/or aggravated by service.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claims for service connection for gastroesophageal reflux disease and a bilateral knee disability.

Stated differently, service connection for gastroesophageal reflux disease and a bilateral knee disability was denied in the past because the record was devoid of a showing of a nexus between the disabilities and service.  No material facts have changed.

Service Connection

The Veteran appeals the denial of service connection for PTSD and pulmonary emphysema.  He claims he was under constant mortar attack while stationed in Iraq and that he exposed to environmental hazards which caused his pulmonary emphysema.  After review of the record, the Board finds against the claims for service connection for PTSD and pulmonary emphysema.  To that end, service treatment records are negative for any psychiatric and/or pulmonary emphysema complaints and/or diagnoses.  

Post service treatment records are also silent for a pulmonary emphysema diagnosis.  With regards to PTSD, a negative screening for PTSD was shown in January 2007.  During the September 2007 VA examination for mental disorders, PTSD was not diagnosed.  Rather, an Axis I diagnosis was given of breathing related sleep disorder.  In the July 2014 VA examination, the examiner diagnosed depression not otherwise specified.  He found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  Private physician, Dr. R related in September 2014 that the Veteran had an Axis I diagnosis of major depression.  PTSD was noted diagnosed.   

The Board recognizes that in a March 2008 physical profile PTSD was noted as a medical condition.  A positive PTSD screen was shown in December 2008.  Private examiner, Dr. M, Ph.D., also diagnosed PTSD in May 2009.  The Board notes, however, that there are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The Veteran has not submitted any evidence showing a diagnosis of PTSD under the diagnostic criteria set forth in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5).  Such a diagnosis is required pursuant to 38 C.F.R. § 4.125.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

Implicit in the claim is the Veteran's belief that he has PTSD and pulmonary emphysema.  The Board has considered the Veteran's sincerely held belief that he has PTSD and pulmonary emphysema.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. nightmares, depression, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not, however, established his competence to establish the existence of PTSD and pulmonary emphysema.  The question of whether there is a disability to account for his complaints goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In sum, the evidence is devoid of a showing that the Veteran has and/or had a diagnosis of PTSD in accordance with VA regulations and/or pulmonary emphysema at anytime during this appeal.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  Accordingly, the claims for service connection for PTSD and pulmonary emphysema must be denied.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10 , 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 .

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 .

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran appeals the denial of a rating higher than 10 percent disabling for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level from January 29, 2008 to January 25, 2012 and a rating higher than 40 percent thereafter.  

Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The August 2007 VA examination disclosed lumbar spine extension was to 20 degrees with pain reported at the end of motion and forward flexion was to 90 degrees with pain reported from 70 to 80 degrees.  Bilateral rotation was to 45 degrees with pain reported at the end of motion to right side and bilateral lateral flexion was to 30 degrees with pain reported at the end of motion on the right side.  There was no lack of endurance or fatigue with repetitive movement.  The Veteran had good and erect posture, and his gait was described as steady.  There was no showing of kyphosis, lordosis and/or scoliosis.  

The May 2008 VA examination disclosed lumbar spine forward flexion was to 80 degrees with pain reported from 60 degrees and extension was to 30 degrees with pain.  Bilateral rotation was to 30 degrees with pain and bilateral lateral flexion was to 20 degrees with pain.  It was specifically found that there was no muscle spasm, localized tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

During the August 2009 VA examination, the appellant reported fatigue, decreased motion, stiffness, spasms and pain in the low back area.  Although his gait was found to be abnormal, the examiner specifically found that there was no muscle spasm, localized tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Range of motion testing was not performed as the Veteran reported severe pain.  The VA examiner, however, noted that it appeared that he was not giving a full effort and was exaggerating his responses.  

After review of the record, the Board finds against a rating higher than 10 percent disabling for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level from January 29, 2008 to January 25, 2012.  
To that end, during this time the evidence established that forward flexion of the thoracolumbar spine was limited to at most 60 degrees even when considering pain.  The combined range of thoracolumbar motion was also much greater than 120 degrees.  Furthermore, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown on examination.  Hence, the evidence shows that the criteria for a rating higher than 10 percent were not met during this period.

Based on the evidence presented, the Board also finds that entitlement to a rating higher than 40 percent disabling for the Veteran's lumbar spine disability is not warranted since January 25, 2012.  To that end, the evidence of record is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating during this time.  For definitional purposes, ankylosis is a fixation of the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

During the January 2012 VA examination, lumbar flexion was to 20 degrees with pain.  The appellant also demonstrated motion in each other plane of movement, that is, extension, bilateral lateral flexion and bilateral lateral rotation with limitations shown in each plane due to pain.  There was no additional limitation of motion following repetitive testing.  The examiner specifically found no evidence of ankylosis of the spine.  

At a July 2014 VA examination, the Veteran reported continued low back pain.  Physical examination showed forward lumbar flexion to 20 degrees with objective evidence of painful motion at 5 degrees.  The appellant also demonstrated motion in each other plane of movement, that is, extension, bilateral lateral flexion and bilateral lateral rotation with limitations shown in each plane due to pain.  There was no additional limitation of motion following repetitive testing.  Significantly, the examiner specifically found no evidence of ankylosis of the spine.  

While the evidence shows a severe limitation of spinal motion during this time given the motions reported above, a rating in excess of 40 percent is not warranted as there remains no competent evidence of unfavorable ankylosis affecting the entire thoracolumbar spine.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 40 percent have not been met during this period of time.  

The Board also notes that a higher rating is not warranted based on incapacitating episodes during any period addressed above.  In this regard, in May 2008 the Veteran recalled that he had been seen by his primary care physician on two different occasions during the past 12 months due to severe low back pain.  Although he reported that he was treated with intramuscular and oral pain medication and also with bed rest for several days, he has not reported any incapacitating episodes, i.e. bed rest prescribed by a physician and treatment by a physician.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome ( IVDS), and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

With regard to neurologic abnormalities, although the Veteran noted some radiating pain, the VA examinations show essentially normal neurologic findings.  The Board is mindful that in the January 2012 VA examination intervertebral disc syndrome was diagnosed and it was noted that the most likely peripheral nerve involved was the sciatic nerve which affected both sides of the body.  The VA examiner, however, also found in the same examination that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  As the examiner has rendered conflicting statements regarding this matter, the Board has afforded these findings little probative value.  Rather, the Board notes that the July 2014 VA examination disclosed essentially normal neurologic findings.  The VA examiner also found that the Veteran did not have any signs or symptoms of radiculopathy and /or any other neurologic abnormalities or findings related to the thoracolumbar spine.  The August 2007 and May 2008 VA examinations also disclosed essentially normal neurological findings.  Although diminished pinprick and light touch was shown during the August 2009 VA examination, such was non radicular and the remaining neurological findings were essentially normal.  Aside from erectile dysfunction which is addressed in the remand portion below, the more probative evidence discloses that no neurologic manifestations originating from the lumbar spine have been identified.  The Board also notes that the VA examinations fail to disclose any scars related to his lumbar spine.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also accepts that he has functional impairment of his thoracolumbar spine.  DeLuca.  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The effects of his disability, including fatigue, decreased motion, stiffness, spasms and pain, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The May 2008 VA examiner noted that as a result of the Veteran's lumbar spine disability he was assigned duties.  The July 2014 VA examiner stated that the Veteran was limited to sedentary work.  The objective and subjective evidence, however, does not demonstrate that the Veteran is unemployable as a result of his disability.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received, the claim for entitlement to service connection for severe obstructive sleep apnea is reopened.

New and material evidence has not been received, the claim for entitlement to service connection for gastroesophageal reflux disease is not reopened.

New and material evidence has not been received, the claim for entitlement to service connection for a bilateral knee disability to include iliotibial band friction syndrome is not reopened.

Entitlement to service connection for PTSD is denied.   

Entitlement to service connection for pulmonary emphysema is denied.  

Entitlement to a rating higher than 10 percent disabling for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level from January 29, 2008 to January 25, 2012 is denied.  

Entitlement to a rating higher than 40 percent disabling for lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level since January 25, 2012 is denied.  


REMAND

Having reopened the claim of entitlement to service connection for sleep apnea, the Board finds that further development is needed.  To that end, in his September 2006 post deployment examination, the Veteran reported still being tired after sleeping.  In March 2007, he again reported trouble sleeping or still feeling tired after sleeping.  He also reported snoring.  In the December 2007 sleep study, Dr. M found that there were no complications with the Veteran during the sleep study.  In an examination thereafter, sleep apnea was diagnosed.  

When examined by VA in January 2012, the Veteran reported that he had sleep apnea and had been diagnosed since 2005.  The VA examiner found that as sleep apnea was diagnosed while on active duty it was as likely as not that it was related to service.  The Board notes, however, that the Veteran was not diagnosed with sleep apnea while on active duty but rather after separation.  As the opinion is based on inaccurate facts, the Board finds that another examination is warranted so that an opinion could be rendered based on facts contained in the file.   

Under the general rating formula for diseases and injuries of the spine, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities of the spine, including, but not limited to, erectile dysfunction, should be separately evaluated under an appropriate diagnostic code.  The May 2008 VA examiner noted that the Veteran had erectile dysfunction and indicated that the etiology was related to the lumbar spine.  The January 2012 VA examiner noted the "complications include erectile dysfunction."  Currently, there is insufficient evidence to determine whether a separate, compensable rating for erectile dysfunction is warranted.  Therefore, the Board finds that a remand is warranted for proper adjudication of this claim.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ must verify all periods of service to include all active duty and inactive duty for training service, if applicable.  If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e).  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing program must be made available to the examiner in conjunction with the examination.  Following a review of all of those documents, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's obstructive sleep apnea was caused by service.  The examiner should be provided with the Veteran's service dates.  The examiner also must take into account the Veteran's history and contentions.  Any opinion rendered must be supported by a complete and fully reasoned rationale.

3. The Veteran should be afforded a VA examination to ascertain whether his erectile dysfunction is associated with his service connected lumbar spine degenerative joint disease; lumbar myositis; multilevel lumbar disc disease with disc protrusion at L4-L5 level and Schmorl's node and disc bulge at L5-S1 level.  Access to the VBMS and Virtual VA paperless claims processing program must be made available to the examiner in conjunction with the examination.  The examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's erectile dysfunction was caused and/or aggravated by his service connected lumbar spine disability.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner should provide a complete rationale for any opinion provided.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


